Citation Nr: 1216270	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for renal insufficiency, claimed as secondary to service connected hepatitis C.

2.  Entitlement to an initial compensable rating for hepatitis C.

3.  Entitlement to an increased rating greater than 40 percent for duodenal ulcer with hepatitis B surface antigen positivity.

4.  Entitlement to an increased rating greater than 20 percent for shell fragment wound (SFW) of the left posterior leg, muscle group XI.

5.  Entitlement to an increased rating greater than 10 percent for SFW of the right thigh and posterior leg, muscle groups XI and XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1971 receiving, among other things, a Purple Heart medal for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his service-connected disabilities are worse than currently rated.  Specifically, he feels increased ratings were denied merely because he does not seek treatment every time he experiences symptoms.  Despite his scarce treatment, the Veteran contends all his service-connected disabilities on appeal here cause significant problems with his daily life.  He further contends, his hepatitis C in particular causes, among other things, significant kidney problems.

The last Supplemental Statement of the Case (SSOC) was issued in April 2009.  Since that time, a significant amount of additional VA outpatient treatment records from 2009 to 2011 have been associated with the claims folder.  These records were not considered by the agency of original jurisdiction (AOJ) and support the need for further development as to all the issues on appeal.  

With regard to the increased rating claims on appeal here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded relevant examinations for his disabilities in March 2009.  The voluminous VA outpatient treatment records from 2009 to 2011 that were subsequently added to the claims folder include complaints and treatment for the issues on appeal here and, therefore, the Board concludes new VA examinations are necessary to ascertain the current severity of the Veteran's disabilities.  See id.

With regard to the claim of service connection for renal insufficiency, claimed as secondary to service connected hepatitis C, the Board similarly concludes a new VA examination is necessary.

A disability that is due to or aggravated by (beyond the natural progression of the disease) a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.

During the course of the appeal, moreover, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Effective October 10, 2006, the amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  Because the Veteran filed his currently appealed claim for service connection prior to the date of the change in regulation, whichever version of 38 C.F.R. § 3.310 is most favorable to the Veteran must be applied in adjudicating the issue.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran was afforded a VA examination in March 2009 where the examiner diagnosed the Veteran with IGA nephritis and renal insufficiency.  The examiner opined the Veteran's renal insufficiency is more likely than not related to the Veteran's IGA nephritis.  It is clear, however, the Veteran is claiming that all his kidney problems are attributable to his hepatitis C.  The examiner did not address whether the Veteran's IGA nephritis, renal insufficiency or any other kidney problem found is at least as likely as not due to or aggravated by the Veteran's service connected hepatitis C.  Since that time, moreover, VA outpatient treatment records from 2009 to 2011 reflect continued treatment for various kidney related issues.  For those reasons, the Board finds the March 2009 VA examination opinion inadequate and a new VA examination is indicated.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from June 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical providers who have treated him for the claimed conditions since June 2001.  After securing the necessary release, obtain records from those providers as well as records from VA Medical Center in North Texas from June 2011 to the present.  

2. After obtaining the above records, to the extent available, the Veteran should be scheduled for a VA examination to determine the current severity of the Veteran's Hepatitis C, and duodenal ulcer with Hepatitis B surface antigen positivity.  The claims folder must be available to the examiner for review.  All indicated testing should be conducted.  The examiner should specifically identify all manifestations of the Hepatitis C, and duodenal ulcer with Hepatitis B surface antigen positivity.
 
3. After obtaining the above records, to the extent available, schedule the Veteran for appropriate examinations to evaluate the current severity of his service-connected residuals of SFW to the left and right legs.  The claims folder must be available to the examiner for review.  All indicated testing should be conducted.  The examiner should specifically identify and evaluate the current severity of all manifestations of these conditions, to include orthopedic, muscular and neurological.  

4. After all records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed kidney condition.  The claims folder must be available to the examiner for review.  All indicated testing should be conducted.  

Based on the examination and review of the record, the examiner should specifically address all three questions itemized below:

(a) Is it at least as likely as not (50 percent probability) that any current kidney disorder found is directly related to any incident of the Veteran's active military service?

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability) that any current kidney disorder found was caused by the service-connected hepatitis C, duodenal ulcer repair, hepatitis B positivity or any other service connected disability?

(c) If the answer to (a) and (b) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected hepatitis C, duodenal ulcer repair, hepatitis B positivity or any other service connected disability aggravated any found kidney disorder beyond the natural progression of the disorder?

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the kidney (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. The RO should then readjudicate the Veteran's claims in light of all pertinent legal authority (to include the versions of 38 C.F.R. § 3.310 in effect before and after October 2006).  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


